JOURNAL ENTRY AND OPINION
{¶ 1} Relator, Miroslav Yevtukh, avers that he is a commercial truck driver and holds a commercial driver's license ("CDL"). Yevtukh also avers that, on February 13, 2008, respondent — Mike Rankin, Registrar of the Bureau of Motor Vehicles of the State of Ohio ("BMV") — issued a "Notice of Disqualification" informing Yevtukh that he was disqualified from operating a commercial motor vehicle.
 {¶ 2} Yevtukh requests that this court issue a writ of prohibition preventing respondent registrar from disqualifying Yevtukh and enforcing the disqualification. The effective dates of the disqualification were from: March 14, 2008 to June 12, 2008. *Page 3 
 {¶ 3} By entry dated August 4, 2008, this court ordered relator to show cause in writing within ten days why this action is not moot. Relator has not made the requisite filing and respondent has filed a motion to dismiss for failure to prosecute and to enforce the show cause entry.
 {¶ 4} Because Yevtukh's disqualification has ended, this action is moot.
 {¶ 5} Accordingly, respondent's motion to dismiss is granted. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ. R. 58(B). Relator to pay costs.
Complaint dismissed.
  SEAN C. GALLAGHER, J., and MARY J. BOYLE, J., CONCUR *Page 1